DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Maria Briscione on 4 February 2021.

The application has been amended as follows: 

1. (currently amended): A method for the treatment of Parkinson's disease or related levodopa (LD)- responsive disorders, comprising orally administering to a patient in need thereof, carbidopa/levodopa (CD/LD) at an effective dose selected from the group consisting of carbidopa-6.25mg/levodopa-25mg and carbidopa-12.5mg/levodopa-50mg, to simulate continuous intravenous administration of LD, up to 9 times per day; 
wherein the CD/LD are present in a total carbidopa-25mg/levodopa-100mg amount in a multiscore, bilayered tablet formed by a fully scored top layer, and divided 
wherein each score of the fully scored top layer partially penetrates the inert, bottom layer; and 
wherein each of the four sections of the fully scored top layer comprises carbidopa- 6.25mg and levodopa-25mg.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has provided evidence that a more frequent, lower dosage provides an increase in stability of circulating levodopa levels which simulate continuous intravenous administration (see Clarence-Smith Declaration). The closest prior art does teach lower doses (CD/LD 6.25/25mg) however does not teach frequent dosing in order to simulate continuous intravenous administration. As such, the Applicant has found an unexpected result of lowering and increasing the frequency of CD/LD dosing for the treatment of Parkinson’s disease. By incorporating this functional language into claim 1, claims 1-6, 10-11, 13-14, 16, 18-23, 26-27, and 29-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613